DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the display device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the operating-tool attachment surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klas et al (US 7,681,686).  Klas discloses:
With regard to claim 1 - A working machine comprising: 
an operator seat 152; 
an armrest 158 arranged adjacent to the operator seat; 
an operation lever 176 arranged in front of the arm rest 158; and 
a jog dial 174 (“Right hand support 168 includes an exemplary enable input 174 corresponding to enable input 222 of FIG. 2. Enable input 174 is a pushbutton switch. Additional exemplary enable inputs include dials, buttons, and any suitable on/off input device.” – column 8, lines 4-8) arranged adjacent to the operation lever 176.

With regard to claim 2 - wherein the jog dial 174 is arranged on a position allowing an operator seated on the operator seat 152 to operate the operation lever 176 and the jog dial 174 with an arm placed on the armrest 158.

With regard to claim 3 - comprising a console 179 on which the jog dial 174 is arranged, the console 179 having an operating-tool attachment surface on which the jog dial 174 is arranged, wherein the operating-tool attachment surface inclines upward extending forward (see Fig. 6).

With regard to claim 4 - wherein the operating-tool attachment surface gradually inclines toward a side separating from the operator seat as extending backward (see angle of surface 179 in Fig. 6).

With regard to claim 5 - comprising at least one button-operating portion 178 arranged around the jog dial 174 and configured to be pressed by an operator.

Claim(s) 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ochenas et al (US 10,754,466).  Ochenas discloses:
With regard to claim 1 - A working machine comprising: 
an operator seat 128; 
an armrest 170 arranged adjacent to the operator seat; 
an operation lever 172 arranged in front of the arm rest 170; and 
a jog dial 162 arranged adjacent to the operation lever 172.

With regard to claim 2 - wherein the jog dial 162 is arranged on a position allowing an operator seated on the operator seat 128 to operate the operation lever 172 and the jog dial 162 with an arm placed on the armrest 170.

With regard to claim 6 - comprising a display device 151 arranged in front of the jog dial, wherein the jog dial is an operating tool to operate the display device.

With regard to claim 7 - wherein the jog dial 162 is arranged in a field of view of the operator who is seated on the operator seat and watches the display device.

Claim(s) 8-12, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakyo et al (US 6,450,284).  Sakyo discloses:
With regard to claim 8 - A working machine comprising: 
a cabin 8; 
an operator seat 13 arranged in the cabin; and 
a console 18 arranged between the operator seat and a side wall portion 33 of the cabin, the console including: 
a console cover 18A having a protruding portion 14 protruding toward the side wall portion of the cabin; and 
a console supporting portion 18B to which the console cover 18A is attached, 
wherein the protruding portion 24 is attached to the console supporting portion 18B and is overlapped with at least a part of the side wall portion 33 of the cabin below the protruding portion in a planar view.

With regard to claim 9 - wherein the protruding portion 24 is provided with a first operating tool 26 to he operated by the operator.

With regard to claim 10 - wherein the protruding portion 24 has an operating-tool attachment surface 24A having a surface to which the first operating tool 26 is attached and facing the operator seated on the operator seat, and wherein the operating-tool attachment surface inclines upward as extending forward and inclines backward as extending toward the side wall portion of the cabin (see the angle of the top surface 24A of the protruding portion 24 in Fig. 3).

With regard to claim 11 - comprising: 
an operation lever 19 arranged between the console 18 and the operator seat 13; and 
an armrest arranged behind the operation lever (“arm rests (not shown) which are projected forward from opposite lateral side portions of the back portion 13B and extended along the opposite sides of the seat portion 13A” – column 4, lines 36-39), wherein the first operating tool 26 is arranged adjacent to the operation lever 19 around the operation lever.

With regard to claim 12 - wherein the first operating tool 26 is arranged on a position allowing the operator seated on the operator seat to operate the operation lever and the first operating tool with an arm placed on the armrest.

With regard to claim 14, see marked up figure below -  wherein the console cover includes: 
a first divided portion attached to the console supporting portion; and 
a second divided portion attached to the console supporting portion separately from the first divided portion, and 
wherein the first divided portion has the protruding portion 24 that is attached to the console supporting portion and is overlapped with at least a part of the side wall portion 33 of the cabin in a planar view.

    PNG
    media_image1.png
    570
    644
    media_image1.png
    Greyscale


With regard to claim 16 - wherein the console cover 18A extends in the front-rear direction along the side wall portion of the cabin, and wherein the protruding portion 24 is arranged on a front end portion of the console cover 18A.

With regard to claim 17, the structure of Sakyo discloses a manufacturing method of the working machine according to claim 8, comprising: 
a first step for hanging a portion including the side wall portion 12, 33 of the cabin from above and housing the operator seat 13 and the console supporting portion 18B in the cabin; and 
a second step for attaching a portion including the protruding portion24  of the console cover to the console supporting portion 18B.

Claim(s) 8, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishi et al (US 8,579,070).  Nishi discloses:
With regard to claim 8 - A working machine comprising: 
a cabin 4; 
an operator seat 3 arranged in the cabin; and 
a console S arranged between the operator seat 3 and a side wall portion 2F of the cabin, the console including: 
a console cover 32 having a protruding portion 50 protruding toward the side wall portion of the cabin; and 
a console supporting portion 31 to which the console cover 32 is attached, 
wherein the protruding portion 30 is attached to the console supporting portion and is overlapped with at least a part of the side wall portion 2Fof the cabin below the protruding portion in a planar view (see Fig. 2).

With regard to claim 14, see marked up figure below -  wherein the console cover 32 includes: 
a first divided portion 30F attached to the console supporting portion; and 
a second divided portion 30a attached to the console supporting portion separately from the first divided portion, and 
wherein the first divided portion 30F has the protruding portion 30 that is attached to the console supporting portion 31 and is overlapped with at least a part of the side wall portion of the cabin in a planar view (see Fig. 2).

With regard to claim 15 – further comprising:
a lever 12 arranged on the console S and configured to be swung in a front-rear direction,
wherein the console cover 32 includes:
a guide groove 35 through which the lever 12 is inserted, the guide grove allowing the lever to be swung in the front-rear direction, and
wherein the guide groove 35 is formed on both the first divided portion 30F and the second divided portion 30a.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sakyo in view of Ochenas.  Sakyo discloses a display device 50 arranged in front of the first operating tool.   However, Sakyo fails to disclose wherein the first operating tool includes a jog dial configured to be operated the display device.  Ochenas teaches a vehicle having a display device and a jog dial for manipulating the content on the display device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the working machine of Sakyo with the teaching of Ochenas so as to include a jog dial in order to allow for easy manipulation of the content on the display device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        August 12, 2022